IN THE COURT OF APPEALS OF IOWA

                                    No. 21-0420
                                Filed July 21, 2021


IN THE INTEREST OF J.W.,
Minor Child,

M.P., Mother,
      Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Montgomery County, Jennifer Bahr,

District Associate Judge.



       A mother appeals the termination of her parental rights to a seven-year-old

daughter. AFFIRMED.



       Ivan E. Miller, Red Oak, for appellant mother.

       Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

       DeShawne L. Bird-Sell of Sell Law, P.L.C., Glenwood, attorney and

guardian ad litem for minor child.



       Considered by Vaitheswaran, P.J., Greer, J., and Blane, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                          2


BLANE, Senior Judge.

       Mia appeals the termination of her parental rights to her seven-year-old

daughter, J.W. Because Mia does not challenge the full statutory grounds for

termination, she has waived any claim related to the proof meeting those grounds.

She also contends it was not in J.W.’s best interests to terminate, termination is

detrimental due to the parent-child bond, and the court should have given her

additional time. We affirm.

   I. FACTS AND PRIOR PROCEEDINGS

       J.W. was originally removed from Mia’s care in February 2019 due to Mia’s

substance abuse—Mia used both methamphetamine and marijuana. J.W. tested

positive for methamphetamine.        The department of human services (DHS)

investigated and founded a child abuse report naming Mia as the person

responsible. The court placed then-five-year-old J.W. with a foster family. But her

troubling behaviors led the DHS to place her in a youth shelter. In May 2019, DHS

placed J.W. with a foster parent who is also a paraprofessional at her school. She

has lived with the foster parent since that time.

       At the time of the removal, Mia lived with Bradley, a sex offender. She and

Bradley married during the open child-in-need-of-assistance (CINA) case. Later

they separated, and Mia started living with a new paramour, Chris. She struggled

with sobriety throughout the case.       She reported relapsing in August 2019,

February 2020, and then again in December shortly before the termination hearing.

Although ordered to seek substance-abuse therapy and mental-health counseling,

Mia did not engage in treatment until spring 2020. Her first few attempts at therapy

ended due to missed appointments.          She restarted therapy just before the
                                        3


termination hearing, attending approximately two out of every three sessions. She

also stated she started medication management for her mental-health

prescriptions.

       The same pattern occurred with the ordered substance-abuse treatment.

After fits and starts, Mia began treatment in spring 2020 with inconsistent

attendance due to various issues including COVID-19 quarantines and a lack of

transportation. The court also ordered Mia to obtain drug testing. In 2020, she

had twenty-seven scheduled screens. Of them, only two came back negative. She

tested positive for THC twice, the last time in August 2020. In September, her

urine sample was too dilute to test, and she refused to submit a hair sample. On

thirteen other occasions, Mia did not take the requested test for various unexcused

reasons. Just before the termination hearing, she recommenced substance-abuse

treatment and anticipated she would graduate.

       In the meantime, Mia divorced Bradley and got engaged to Chris in May

2020. In October, Chris was arrested for child endangerment causing bodily injury

regarding his own child. The DHS also founded a child abuse assessment finding

he was responsible. Mia was charged with interference with official acts during

that incident. And Mia continued to live with Chris after his release from jail. He

also has substance-abuse issues and tested positive for marijuana or THC five

times during the case.

       Mia currently lives with Chris at a friend’s home. The friend has not been

approved to be around J.W. The DHS was not able to conduct a background

check on the friend because he did not return some requested paperwork. Chris

has an open CINA case regarding his child as well, and Mia acknowledges he
                                        4


would not pass a background check. Mia had been employed at a fast food

restaurant but had not been working since the onset of the COVID-19 pandemic.

      J.W.   has    several   mental-health   and   physical   impairments    and

developmental delays. After the removal, J.W. began seeing a therapist who

opined she experienced “severe emotional neglect” while living with her mother.

Following a checkup in February 2020, at a children’s psychiatric clinic, the

provider reported then six-year-old J.W. demonstrated significant impulsiveness,

disruptive behaviors, and unintelligible speech. The provider also reported Mia

missed J.W.’s appointments and did not follow medication orders regarding J.W.

      At the outset, DHS offered Mia two supervised visits with J.W. each week.

Before the COVID-19 pandemic, the visits were in the community due to Mia living

with Bradley. Then they were moved to telephone and video conferences. But

phone visitation did not go well. The therapist noted J.W. is not able to talk the

entire allotted time and stops paying attention. She began displaying negative

behaviors after those visits, which troubled the foster parent and therapist. Mia

also brought up inappropriate subjects during phone visitation. She told J.W. she

was sick with COVID-19 and that she might be pregnant. She discussed J.W.

coming home and put J.W.’s stepbrother on the phone, which made J.W.

uncomfortable. Mia also put J.W.’s biological father—who has had no contact with

her for four years1—on the phone during a visit.




1 The father had one phone call with a DHS worker and was encouraged to
participate. But by this time, he was living in Texas and did not engage with the
CINA proceedings. The juvenile court terminated his parental rights as well, and
he did not appeal.
                                          5


       In May 2020, the therapist recommended visits be moved to a therapeutic

environment to increase positive parent interactions. And Mia set up several

therapeutic visits.   But she cancelled three of the four for different reasons.

Consequently, she had no visits with J.W. between May and September. After the

late-September therapeutic visitation, the DHS worker reported J.W. “displayed

extreme negative behaviors—harming self by picking scabs, pulling out hair,

eyelashes, noncompliance, [and] anger directed at others.” On the guardian ad

litem’s (GAL) motion, the court ordered visits be at the discretion of DHS, the GAL,

and the therapist. They chose to suspend visits altogether. The therapist and

DHS workers opined continued contact with Mia would be detrimental to J.W. and

her progress toward mental stability.

       J.W. has been doing well in the care of the foster parent. Her psychiatric

provider notes J.W. has shown significant improvement in her speech and

behaviors and the foster parent has followed through with all recommendations

and attended appointments as scheduled. The therapist noted J.W.’s “affect has

changed from . . . bland to responsive” and she had “improved the ability to

organize her thoughts and recall activities she has done and names of people she

has interactions with.” The foster parent reported J.W. is “singing songs, playing

more with other children and telling stories of her experiences” to the foster parent.

The DHS worker observed a “very obvious” bond between J.W. and her foster

parent.

       Seeing little improvement and little prospect of reunification, the State filed

a petition to terminate Mia’s parental rights in November 2020, and the juvenile

court held a termination hearing in January 2021. The court found the State proved
                                          6


the statutory grounds for termination under Iowa Code section 232.116(1),

paragraphs (e) and (f) (2020). Mia appeals.

    II. SCOPE OF REVIEW

       “We review child-welfare proceedings de novo.” In re A.H., 950 N.W.2d 27,

33 (Iowa Ct. App. 2020). “The juvenile court’s fact findings do not bind us, but we

give them weight, particularly with regard to credibility.” Id. Our primary concern

is the best interests of the child. Id.

    III. ANALYSIS

       A. Statutory grounds for termination

       The juvenile court found grounds for termination under Iowa Code section

232.116(1)(e) and (f). Mia challenges the juvenile court’s finding under paragraph

(e) but not under paragraph (f).2 When the juvenile court terminates parental rights

on more than one statutory ground, we may affirm the order on any ground we find

supported by the record. In re D.W., 791 N.W.2d 703, 707 (Iowa 2010). A parent’s

failure to raise the remaining statutory ground for termination waives any claim of

error related to those grounds. See Hyler v. Garner, 548 N.W.2d 864, 870 (Iowa

1996) (finding “our review is confined to those propositions relied upon by the

appellant for reversal”). Because Mia does not challenge the statutory ground


2 Proof of that ground requires clear and convincing evidence of the following:
               1. The child is four years of age or older.
               2. The child has been adjudicated a child in need of
       assistance pursuant to section 232.96.
               3. The child has been removed from the physical custody of
       the child’s parent for at least twelve of the last eighteen months . . . .
               4. There is clear and convincing evidence that at the present
       time the child cannot be returned to the custody of the child’s parents
       as provided in section 232.102.
Iowa Code § 232.116(1)(f).
                                          7


under paragraph (f), she waives any related challenge and the juvenile court’s

findings on paragraph (f) stand. See In re P.L., 778 N.W.2d 33, 40 (Iowa 2010).

       B. Best interests

       In making the best-interests determination, we give primary consideration

to the child’s safety; the best placement for furthering their long-term nurturing and

growth; as well as their physical, mental, and emotional condition and needs. Iowa

Code § 232.116(2); see P.L., 778 N.W.2d at 37. Safety and the need for a

permanent home mark the “defining elements” in a child’s best interests. In re J.E.,

723 N.W.2d 793, 802 (Iowa 2006) (Cady, J., concurring specially).

       We find clear and convincing evidence that it is in J.W.’s best interests to

terminate Mia’s parental rights. Mia has not made significant progress in the case

substance-abuse and mental-health goals. She is still suffering from addiction,

given that she tested positive several times while the CINA and termination were

pending. She admitted to relapsing with methamphetamine at several points,

including shortly before the termination hearing. She also admits J.W. cannot be

returned to her at this time. She lacks a safe home and stable job.            Those

conditions continue to pose a risk to J.W.’s safety and therapeutic progress.

       Mia argues COVID-19 restrictions made it difficult for her to comply with

services. But the testimony of the DHS workers and other documents in the record

show Mia was able to attend appointments by telephone and video conferencing

and that some services, such as drug testing, were brought to her home. Also,

Mia’s noncompliance with the core case goals long preceded the onset of COVID-

19. At the termination hearing, J.W. had been out of parental care for twenty-three

months, and obtaining a permanent home has become a matter of urgency. It is
                                          8


in J.W.’s long-term best interests to terminate Mia’s rights and seek a permanent

adoptive home for J.W., possibly with her current placement. Providers have seen

a marked improvement in J.W.’s health and mental well-being since she has been

in the foster parent’s care. J.W. is bonded to the foster parent, who understands

her needs and cares for her diligently. The foster parent wants to adopt J.W. We

conclude it is in J.W.’s best interests to terminate Mia’s parental rights.

       C. Detriment due to parent-child bond

       Next, Mia asks the court to apply a statutory exception under section

232.116(3) to forego termination. She cites paragraph (c) for when “termination

would be detrimental to the child at the time due to the closeness of the parent-

child relationship.” See Iowa Code § 232.116(3)(c). But application of these

statutory factors is permissive, not mandatory. See In re A.R., 932 N.W.2d 588,

591 (Iowa Ct. App. 2019).

       We do not find the record supports exercising this statute to prevent

termination. J.W. has not been in Mia’s care for twenty-three months. J.W.’s

therapist opined that further contact with her mother would be detrimental to J.W.

based on the negative and self-harming behaviors she exhibited after their last

contact. When the therapist requested Mia continue visitation in a therapeutic

setting, Mia cancelled all but one visit. As a result, Mia did not see J.W. for four

months. Afterward, the therapist recommended suspending all visitation due to

the extreme negative reaction a single visit evoked in J.W. On that background,

we cannot conclude termination of Mia’s rights would be detrimental to J.W.
                                          9


        D. Additional time

        Finally, Mia asks for an addition six months to work toward reunification. To

grant an extension of six months, under Iowa Code section 232.104(2)(b), the court

must determine the need for removal will no longer exist at the end of that time. In

re A.A.G., 708 N.W.2d 85, 89 (Iowa Ct App. 2005). We do not find such evidence

exists in this case. Mia has had almost two years to address her significant

substance-abuse and mental-health issues, and has made insufficient progress on

those goals. She also continues to live with her paramour who had his own child

removed and was charged with child endangerment causing injury. Their home is

in the basement of a man who she admits has an alcohol-abuse problem and

mental-health conditions. There is not enough evidence in the record to conclude

that Mia, at the end of six more months, will have a stable home and job and be

free of substances such that J.W. would remain safe from adjudicatory harm in her

care.

        We find no grounds to reverse the juvenile court and affirm termination of

Mia’s parental rights.

        AFFIRMED.